matter of law.   Id. at 308, 167 P.3d at 409. A genuine issue of material
                      fact exists when a reasonable jury could return a verdict . for the
                      nonmoving party. Id.
                                  First, we conclude that the district court properly dismissed
                      the complaint to the extent that appellant raised claims alleging violations
                      of 42 U.S.C. § 1983 as the State and the Board of Parole Commissioners
                      are not persons and cannot be sued under 42 U.S.C. § 1983.       See Will v.
                      Mich. Dep't of State Police, 491 U.S. 58, 64-71 (1989). Further, nothing in
                      the complaint indicates that the Executive Secretary of the Board was
                      sued in her individual capacity, and an official acting in her official
                      capacity is not a person and cannot be sued under 42 U.S.C. § 1983. 1 Id.
                      at 71.
                                  Appellant did not provide cogent argument in support of his
                      claims of contempt and harassment, and thus, these claims were properly
                      dismissed for failing to establish the elements of a claim for relief.
                      Stockmeier, 124 Nev. at 316, 183 P.3d at 135.
                                  Regarding appellant's claim for declaratory relief that NRS
                      213.1215 is unconstitutionally vague, the district court did not err in
                      dismissing this claim as appellant failed to establish the elements of a


                             'An official acting in her official capacity could be sued for
                      prospective injunctive relief. See id. at 71. Nothing in the complaint
                      suggests that appellant was seeking prospective injunctive relief
                      regarding the actions of the Executive Secretary in sending him a letter
                      denying his motion for reconsideration. The only prospective injunctive
                      relief sought was an order of release on parole. We note that such relief
                      was inappropriate in an action brought pursuant to 42 U.S.C. §1983 as a
                      challenge to the fact or duration of confinement must be brought in a
                      petition for a writ of habeas corpus. See Wilkinson IL Dotson, 544 U.S. 74,
                      78 (2005).


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    9(4
               V4e4
                claim for relief.   See Stockmeier, 124 Nev. at 316, 183 P.3d at 135.
                Appellant failed to show that the terms of the statute were so vague that
                men of common intelligence were required to guess as to its meaning or
                that the terms of the statute encouraged differing applications.    See Nev.
                Comm'n on Ethics v. Ballard, 120 Nev. 862, 868, 102 P.3d 544, 548 (2004).
                            Appellant's claim of negligence, that the Board of Parole
                Commissioners failed to apply the correct standard for denial of parole as
                set forth in NRS 213.1215, cannot be fairly construed as a claim raised
                under 42 U.S.C. § 1983 and thus, this claim was not barred by the *
                definition of person under 42 U.S.C. § 1983 Likewise, the Board's
                decision regarding application of the mandatory standard set forth in NRS
                213.1215 is not subject to a claim of immunity pursuant to NRS
                41.032(2). 2 Nevertheless, the claim was properly denied. In the
                proceedings on the motion to dismiss, the district court was presented

                       2 The district court correctly observed that the Board had absolute
                quasi-judicial immunity in the discretionary decision of whether to grant
                or deny parole, and the Board had absolute quasi-judicial immunity in its
                finding that "there is a reasonable probability that the prisoner will be a
                danger to public safety if parole is granted." See Stockmeier v. State, Bd.
                of Parole Comm'rs, 127 Nev. Op. No. 19, 255 P.3d 209, 215 (2011); see also
                State of Nev. v. Second Judicial Dist. Court (Ducharm), 118 Nev. 609, 616,
                55 P.3d 420, 424 (2002). However, the decision to apply the standard for
                parole release mandated by the legislature in NRS 213.1215 would not be
                subject to immunity as it is a ministerial act and not a discretionary act.
                Pittman v. Lower Court Counseling, 110 Nev. 359, 364, 871 P.2d 953, 956
                (1994), overruled on other grounds by Nunez v. City of N. Las Vegas, 116
Nev. 535, 1 P.3d 959 (2000). Further, while quasi-judicial immunity
                would not extend to declaratory or injunctive relief, see Stockmeier, 127
Nev. Adv. Op. No. 19, 255 P.3d at 215, this order has already addressed
                the fact that the claims for declaratory (constitutionality of 213.1215) and
                injunctive (release on parole) relief were properly dismissed by the district
                court.


SUPREME COURT
         OF
      NEVADA
                                                      3
(0) I 947A
                 with a copy of the order denying mandatory parole showing that the Board
                 applied the standard set forth in NRS 213.1215. In light of this evidence,
                 this court will review the dismissal order regarding this claim as though it
                 were an order granting summary judgment.        Witherow, 123 Nev. at 307-
                 08, 167 P.3d at 409. Because the order denying mandatory parole release
                 belies appellant's claim, there is no genuine issue of material fact and the
                 respondents were entitled to judgment as a matter of law. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                 cc: Hon. Richard Wagner, District Judge
                      Ricky D. Lewis
                      Attorney General/Dep't of Public Safety/Carson City
                      Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e